Citation Nr: 0927003	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran was not engaged in combat.

2.  The weight of the competent, probative evidence does not 
establish that the Veteran suffers from PTSD as a result of a 
verified or corroborated stressor which occurred during 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an April 2003 letter, issued prior to the 
decision on appeal, and a December 2007 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The Board notes that these letters 
also provided details concerning corroboration of an in-
service stressor as well as having a PTSD questionnaire 
attached.  March 2006 and December 2007 letters advised the 
Veteran of the evidence needed to establish a disability 
rating and effective date.  The claim was last readjudicated 
in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service treatment records, and Social Security 
Administration records. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran has been an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy," as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If VA determines that a veteran engaged in combat 
with the enemy and an alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In order to be considered a combat veteran, the evidence must 
show that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that a 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, 9 Vet. App. at 166.  Furthermore, an 
opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records do not indicate 
treatment for or complaints of any type of mental disorder.  
The Veteran's service personnel records indicate that the 
Veteran served in the Republic of Vietnam from November 1969 
to February 1971.  His duties included a student at the 
American Combat Center, a cannoneer, a cook's helper and an 
ammo handler.  The Veteran's awards and decorations include a 
Vietnam Service Medal, a National Defense Service Medal, and 
an Army Commendation Medal with one oak leaf cluster.  An 
additional record indicates that the Veteran was cleared from 
the Chu Lai, Republic of Vietnam installation during January 
1971.  

On his initial claim form, the Veteran attributes his PTSD to 
his service with artillery units in Vietnam; receiving rocket 
and mortar fire.  In the Veteran's substantive appeal, he 
attributes his trauma while in service to incidents at Duc 
Pho.  On the Veteran's PTSD questionnaire, he states that he 
saw many killed and wounded around him, but does not remember 
names or dates.  

VA treatment records indicate that the Veteran was seen for 
mental health reasons from February 2003.  The Veteran was 
given an Axis I diagnosis of PTSD with anxiety during March 
2003.  A July 2004 VA record reiterates that the Veteran 
meets the DSM-IV diagnostic criteria for PTSD.  

As mentioned previously, the Veteran has not reported 
specifics concerning his stressors which would allow 
corroboration from official sources, despite being asked to 
do so in both VCAA notice letters.  Thus, information 
requisite for corroboration of the Veteran's claimed 
stressors has not been received.  The Board notes that the 
duty to assist is a two-way street.  If an appellant wishes 
help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  


The Board additionally notes that although the Veteran served 
in the Republic of Vietnam, his personnel records do not 
contain information indicating that he directly participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The Army 
Commendation Medal was for merit, not valor.  Thus, the 
evidence does not establish that the Veteran engaged in 
combat, and his testimony alone is insufficient to establish 
the occurrence of his claimed stressors. 

Although the Veteran has submitted a diagnosis of PTSD, this 
diagnosis must be connected to a verified or corroborated in-
service traumatic event in order to be service connected.  
There has been no such verification of a stressor in this 
case and, in fact, his report of stressors lacks the type of 
detail necessary in order to permit verification.  As the 
Veteran's claim is not substantiated by credible supporting 
evidence that the claimed in-service stressors occurred, the 
criteria 
for a grant of service connection are not met, and the claim 
for service connection for PTSD must be denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


